1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is in condition for allowance except for the following formal matters: 
This application is in condition for allowance except for the presence of claims 4-6, 20, 23, and 24 directed to an invention non-elected with traverse in the reply filed on August 1, 2019.  Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
	The examiner telephoned Applicant’s attorney on August 22, 2022 to discuss a possible examiner’s amendment to cancel the elected claims and place this application in condition for allowance.  However, the call was not returned by the time it became necessary to prepare this Office action.
3.	Claims 1-3, 7-14, 16-19, 21, 22, 25, and 26 are allowed.
	The anticipation rejections set forth in sections 6 and 7 of the Office action mailed February 24, 2022 are withdrawn for the reasons given by Applicant in the response filed July 19, 2022, i.e. the nitrogen atom present in the carbamate bond is not a primary or secondary amine.  The prior art of record does not teach or render obvious conjugates having the structure defined in claim 1.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
August 29, 2022